Citation Nr: 0723304	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-28 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1958 
and from March 1959 to July 1974.  He died in October 2002.  
The appellant is his surviving spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which denied service connection for 
the veteran's cause of death.  

The appellant and her daughter testified at a June 2006 Board 
hearing; the hearing transcript has been associated with the 
claims file.  


FINDINGS OF FACT

1.  The veteran's certificate of death shows that he died in 
October 2002 with the immediate cause of death listed as 
hypoxic encephalopathy, due to coronary heart disease-
myocardial infarction, due to coronary artery disease and 
cardiomyopathy.  

2.  At the time of his death, the veteran was not service-
connected for any disabilities.

3.  The medical evidence of record demonstrates that hypoxic 
encephalopathy, coronary heart disease, myocardial 
infarction, coronary artery disease, and cardiomyopathy 
resulted in the veteran's death; hypertension is shown to 
have been incurred in service and is shown to be causally 
related to the veteran's cause of death.    


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a March 2003 letter, VA informed the appellant of the 
evidence necessary to substantiate her claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which she was responsible.  VA also asked the appellant 
to provide any evidence that pertains to her claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the appellant with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board notes, in that regard, that disability ratings are 
not applicable to DIC claims.  Because the Board has granted 
the appellant's claim, and because the appellant has not 
contended that any deficiency resulted in prejudice in the 
adjudication of this appeal, the Board finds that any notice 
deficiency was harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The RO shall address any notice 
defect regarding effective dates when effectuating the award.

The veteran's service medical records, certificate of death, 
private treatment records, a private medical opinion, and VA 
medical opinions have been associated with the claims file.  
VA has provided the appellant with every opportunity to 
submit evidence and arguments in support of her claim, and to 
respond to VA notices.  The appellant and her representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Determinations as to whether service connection may be 
granted for a disability that caused or contributed to a 
veteran's death are based on the same statutory and 
regulatory provisions that generally govern determinations of 
service connection. See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  Service 
connection may be granted for disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131(West 2002); 38 C.F.R. § 3.303 (2006).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2006).  In addition, certain 
chronic diseases, including cardiovascular disease, may be 
presumed to have been incurred or aggravated during service 
if such diseases become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).

The death of a veteran will be considered to have been due to 
a service-connected disability where the evidence establishes 
that a disability was either the principal or the 
contributory cause of death. 38 C.F.R. § 3.312(a) (2006).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto. 38 C.F.R. § 
3.312(b) (2006).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c) (2006).  

The veteran's certificate of death shows that he died in 
October 2002 as a result of hypoxic encephalopathy, due to 
coronary heart disease-myocardial infarction, due to coronary 
artery disease and cardiomyopathy.  

Service medical records show that the veteran was diagnosed 
with hypertension in 1974, upon his separation from service.  
A May 1954 enlistment examination and a March 1959 
reenlistment examination did not reflect hypertension or any 
heart problems.  Thus, the veteran is presumed to have been 
in sound condition upon enlistment.  See 38 U.S.C.A. §§ 1111 
(West 2002).  An April 1974 retirement examination contained 
a diagnosis of hypertension, etiology unknown.  Blood 
pressure readings were reported to be 140/90 sitting, and 
155/85 recumbent.  A subsequent May 1974 clinical note stated 
that the veteran was found to have high blood pressure.  It 
was noted that the veteran had had his blood pressure taken 
two times per day over the previous week with a range of 126-
150/86-98.  The veteran admitted to having frequent anxieties 
and to drinking 15 to 20 cups of coffee per day. The veteran 
was diagnosed with hypertension, labile, mild, and it was 
recommended that the veteran switch to decaffeinated coffee.  

The appellant contends in a July 2003 notice of disagreement, 
a June 2004 substantive appeal (VA form 9), and a June 2006 
hearing testimony, that the veteran's in-service diagnoses of 
high blood pressure and hypertension contributed to his cause 
of death. 

Treatment records from Dr. M.B.M.'s office from December 1983 
to August 2002 reflect continuous treatment for high blood 
pressure and hypertension as well as later diagnoses of 
angina, hypolipidemia, and atherosclerotic heart disease.  
The veteran was admitted to the Sarasota Memorial Hospital in 
June 1989 with chest pain.  Treatment records noted a family 
history of cerebrovascular accidents and a personal history 
of hypertension.  The veteran was diagnosed with unstable 
angina, hypolipidemia, and hypertension.  He had a left and 
right cardiac catherization.  The veteran was subsequently 
diagnosed with atherosclerotic occlusive disease of the 
coronary arteries and had a coronary artery bypass in June 
1989.  He was diagnosed with atherosclerotic heart disease in 
February 1992.  In October 2001, the veteran was diagnosed 
with congestive heart failure.  The physician stated that the 
etiology was probably a combination of his coronary artery 
disease and hypertensive heart disease.  The veteran's 
diagnosis in August 2002 included hypertension, elevated 
triglycerides, and atherosclerotic heart disease.    

A June 2003 VA examiner reviewed the veteran's claims file.  
He noted that upon discharge, the veteran had mildly elevated 
blood pressure and that he was given a diagnosis of labile 
hypertension. The examiner stated, however, that this 
diagnosis could not be certain without more extensive records 
showing an elevated blood pressure.  Thus, the examiner 
stated that it was not certain that he indeed had essential 
hypertension at that time, although it was possible with 
those numbers.  He stated that hypertension was a risk factor 
for coronary artery disease, although one of many, adding 
that having hypertension does increase the risk of developing 
heart disease.  The examiner stated, however, that without 
medical records showing sustained hypertension, it would be 
difficult to relate the veteran's heart condition to his 
diagnosis of hypertension.  He concluded that there was so 
much missing information, including other risk factors, other 
medical treatments, and the uncertain diagnosis of 
hypertension, that it would be a matter of speculation to 
state that the veteran's heart disease was related to any 
factor of time in the service.  

In a July 2003 opinion, Dr. M.B.M., the veteran's family 
practice physician, indicated that he reviewed the veteran's 
discharge physical and noted the April 1974 diagnosis of 
hypertension.  He noticed in his own notes, that on the very 
first visit with the veteran, in July 1982, he diagnosed the 
veteran with hypertension.  Dr. M.B.M. stated that it is a 
well known fact that hypertension is a major contributing 
cause to cardiovascular disease.  He stated that they had 
been treating the veteran for all these years, but indicated 
that hypertension finally was involved in the veteran's early 
demise.  

A November 2004 addendum to the June 2003 VA examination note 
shows that the claims file was reviewed, to include the 
veteran's private physician's notes.  He stated that the 
veteran was treated for hypertension starting in 1982, but 
stated that this was 8 years after his discharge.  The 
examiner stated, again, that it was not established at the 
time of his discharge that he had essential hypertension 
although he did have elevated blood pressures.  The examiner 
stated that the veteran had multiple risk factors for heart 
disease including high cholesterol, smoking, and 
hypertension.  He maintained, in view of the not clearly 
established diagnosis of hypertension and multiple other risk 
factors for heart disease, that it would be speculation to 
relate the veteran's cause of death to hypertension or any 
other risk factor in service.  	

The record demonstrates that hypoxic encephalopathy, coronary 
heart disease, myocardial infarction, coronary artery 
disease, and cardiomyopathy resulted in the veteran's death.  
The appellant contends that the veteran's hypertension was 
incurred in service and contributed to the veteran's cause of 
death.  Service medical records reflect diagnoses of 
hypertension on discharge.  Although the appellant testified 
that the veteran was treated for hypertension from the time 
of the 1974 diagnosis to the time of his death by Dr. 
McBride, the physician actually indicated in a July 2003 
letter that he did not start seeing the veteran until 1982.  
In fact, the earliest post-service diagnosis of hypertension 
was in 1982.  Private medical records show that the veteran 
was continuously treated for hypertension from 1982 until 
2002.  The Board finds that resolving reasonable doubt in the 
appellant's favor, hypertension is of service origin.  The VA 
examiner in this case has essentially indicated in his 
opinions in June 2003 and November 2004 that the diagnosis of 
hypertension at discharge could not be certain without more 
extensive records showing an elevated blood pressure, and 
thus, it was not certain that the veteran had essential 
hypertension at the time although he conceded that it was 
certainly possible with the reported numbers.  He concluded 
that in view of the not clearly established diagnosis of 
hypertension due to service and the veteran's other multiple 
risk factors for his heart disease, he still believed that it 
would be speculative to relate the veteran's cause of death 
to hypertension or any other factor in service.  However, the 
Board notes that the May 1974 clinical note clearly indicates 
that the veteran's blood pressure had been taken twice a day 
over the previous week and that the readings ranged from 126-
150/86-98.  Parenthetically, the Board notes that VA, for 
rating purposes, requires that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days; the term 
hypertension means that the diastolic pressure is 
predominately 90 millimeters or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominately 160 millimeters or greater with a diastolic 
blood pressure of less than 90 millimeters.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2006).  The diagnosis of 
labile hypertension thus appears to have been made following 
a week-long blood pressure check.  Thus, the Board finds that 
hypertension was incurred in service.  The issue then 
presented is whether the veteran's hypertension was 
etiologically related to, or contributed to, the cause of the 
veteran's death.  

The earliest diagnosis of atherosclerotic heart disease of 
record was in February 1992.  An October 2001 note stated 
that the veteran's congestive heart failure was due to a 
combination of coronary artery disease and hypertensive heart 
disease.  In a July 2003 opinion, Dr. M.B.M. indicated that 
hypertension was involved in the veteran's cause of death, 
noting that it is a well known fact that hypertension is a 
major contributing cause to cardiovascular disease.  A VA 
examiner, however, stated in June 2003 and November 2004 
opinions that the veteran did not have clearly established 
diagnosis of hypertension in service, and that it would be 
speculative to relate the veteran's cause of death to 
hypertension in service.  He noted that the veteran had 
multiple risk factors for heart disease including high 
cholesterol, smoking, and hypertension.  

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  The 
Board finds that both Dr. M.B.M. and the VA examiner's 
opinions are probative in this case.  Both Dr. M.B.M. and the 
VA examiner had reviewed pertinent evidence from the 
veteran's claims file.  Further, Dr. M.B.M. was the veteran's 
treating physician, and thus was familiar with the veteran's 
history.  Both opinions were supported by the medical record.  
Dr. M.B.M.'s opinion is further supported by an October 2001 
note which indicates that the veteran's heart failure was 
etiologically related to hypertensive heart disease.  The VA 
examiner had stated that hypertension was one of multiple 
factors related to heart disease.  The Board emphasizes that 
for a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause or be etiologically related to the cause 
of death.  Thus, hypertension may still be considered as 
causally related to the cause of the veteran's death.  In 
this case, there are conflicting probative medical opinions 
as to whether hypertension was related to the veteran's cause 
of death.  As such, the Board must resolve the benefit of the 
doubt in favor of the appellant and find that service 
connection for the veteran's cause of death is warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 
(2006).   
 
C.  Conclusion

The medical evidence of record demonstrates that hypoxic 
encephalopathy, coronary heart disease, myocardial 
infarction, coronary artery disease, and cardiomyopathy 
resulted in the veteran's death.  The veteran was diagnosed 
with hypertension in service.  Hypertension is shown by 
competent medical evidence to have been etiologically related 
to the cause of the veteran's death.  Thus, a favorable 
decision is warranted in this case. 


ORDER

Service connection for the cause of the veteran's death is 
granted. 




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


